Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16944847, filed on 07/31/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “about” 4 degrees Celsius renders the claim indefinite because it is not clear how far a deviation from 4 degrees is considered to be “about” 4 degrees.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO2019004681A1 with US20200132385 utilized as a high quality facsimile), in view of Haller (DE102016103250A1), further in view of Ochiai (US20170268811A1).
Regarding claim 1, Choi teaches a method of operating a heating, ventilation, air conditioning, and refrigeration circuit, comprising:
providing a first working fluid flow through a suction line heat exchanger, wherein the first working fluid flow is a flow of working fluid from one of a first heat exchanger to a suction of the compressor (Figure 3: 100);
providing a second working fluid flow through the suction line heat exchanger, separate from the first working fluid flow (Figure 3: 100), wherein the second working fluid flow is a flow of working fluid from a second heat exchanger towards an expander, and the first working fluid flow and the second working fluid flow exchange heat in the suction line heat exchanger (Figure 3: 100).
Choi does not teach the flow director, the superheat temperature sensor, or the controller and control scheme associated therewith.
However, Haller discloses a flow director configured to regulate an amount of working fluid from the condenser (the second working fluid) entering the suction line heat exchanger (Figure 2, 15 and 13) according to temperatures around various heat exchangers (¶46) in order to increase efficacy and efficiency of the circuit (¶6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Choi such that it includes a flow director as taught by Haller and a controller, as taught by Haller, which controls the valve, in order to more efficiently utilize the suction heat exchanger and increase system performance.
Ochiai discloses controlling flow through a suction heat exchanger according to the superheat value calculated via a first temperature sensor (Figure 1, 212) and a second temperature sensor (Figure 1, 213), where control of a flow director to the heat exchanger is performed according to the superheat generation and a threshold superheat value (¶42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a first temperature sensor directly upstream of the suction line heat exchanger and second temperature sensor directly downstream of the suction line heat exchanger, determine a superheat generation amount based on the two determinations, and to control the fluid flow through the suction line heat exchanger based on the superheat value and a superheat threshold value as taught by Ochiai in order to more efficiently regulate heat exchange within the suction heat exchanger.
The above modifications result in the claimed method because the flow through the suction line heat exchanger would be controlled by superheat as claimed.
Regarding claim 2, Choi as modified teaches all of the limitations of claim 1, wherein
The quantity of flow of the second working fluid flow is controlled such that the superheat generation is less than the threshold superheat value (¶42 of Ochiai, wherein the superheat is controlled to match a threshold value. Such a control necessarily includes regulating the flow such that superheat is less than the superheat value because at some instance, the superheat will be below the target value due to control error and additionally, during system start up, the superheat will begin below the threshold value).
Regarding claim 3, Choi as modified teaches all of the limitations of claim 2.
Choi as modified does not teach the particulars of claim 3.
However, Ochiai recognizes the superheat as a result effective variable (¶42, superheat is a variable which effects system operation and system temperatures (Figures 5-8).
Therefore, because the general conditions of the claim are known in the prior art, i.e. that superheat is a variable which is utilized in order to implement certain operating conditions according to user’s needs, and it is the general motivation of those skilled in the art to optimize system operation, it would have been obvious to one of ordinary skill in the art at the time of filing to, through routine experimentation and optimization, arrive at a value of 4 degrees Celsius for the superheat threshold in order to tailor the systems thermodynamic properties and operation to the system’s particular use and/or implementation.
Regarding claim 4, Choi as modified teaches all of the limitations of claim 1, wherein
Controlling the quantity of flow of the second working fluid comprises directing a portion of the second working fluid to a bypass line via a stepped three way valve (Figure 2 of Haller, 15 and A).
Regarding claim 5, Choi as modified teaches all of the limitations of claim 1, wherein
Controlling the quantity of flow of the second working fluid flow comprises operating a plurality of controllable valves proportionally to allocate flow between a bypass line and the suction line heat exchanger (Figure 2, 15 of Haller, which is a three way valve, and therefore contains three valves. The valves are controlled according to what proportion of refrigerant should be bypassed or passed into the heat exchanger 13 (0 or 100%).
Regarding claim 6, Choi as modified teaches all of the limitations of claim 1.
Choi as modified does not teach the particulars of claim 2.
However, Haller discloses receiving a temperature of the second working fluid flow prior to entering the flow director to control the flow director (Figure 2, 15, ¶46) in order to increase efficacy and efficiency of the circuit (¶6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller of Choi as modified to include a measurement of a third temperature before the flow director and a control based on the measurement in order to more efficiently determine when to bypass or not to bypass the suction line heat exchanger.
Regarding claim 7, Choi as modified teaches all of the limitations of claim 1, wherein
the suction line heat exchanger is a counter flow heat exchanger wherein the first working fluid flow travels through the suction line heat exchanger in a first direction and the second working fluid flow travels through the suction line heat exchanger in a second direction, wherein the second direction is opposite the first direction (Figure 3: 100, arrows show flow).
Regarding claim 8, Choi as modified teaches all of the limitations of claim 1, wherein
The HVACR circuit is a heat pump circuit, the first heat exchanger is a heat exchanger receiving working fluid from the expander (Figure 3: 40) and the second heat exchanger is a heat exchanger receiving working fluid from a discharge of the compressor (Figure 3: 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763